Filed Pursuant to Rule 433 Registration Statement No. 333-180300-03 May 21, 2013 May 21, 2013 Executive Summary £ Call options £ Covered call options £ Covered calls as part of a portfolio strategy £ Economic rationale for covered calls as a potential yield enhancing strategy Slide 2 Current Market Environment £ In terms of yield, the market today is one of the most difficult ever.  One-year CDs yielded only 0.54% on May 15, 2013 (source: bankrate.com) .  The 10-year U.S. Treasury Bond was 1.94% on May 15, 2013 (source: Bloomberg.com) . £ Generating incremental yield is always a trade-off between the income generated and the risk taken.  High-yield U.S. corporate bonds generally only offer yields in the mid-single digits.  The FINRA/Bloomberg High Yield Corporate Bond Index was yielding 5.33% p.a. on May 15, 2013 (source: Bloomberg.com) . £ A covered call strategy can be an attractive way to generate yield from assets, such as gold, that dont normally provide any income. Note: all rates per annum. Slide 3 Call Option £ A call option is a security that gives the holder the right to buy another asset (aka the underlying) for a set price (the exercise or strike price) on a certain date (expiration).  Specifically, this is a European-style option, which is what we will discuss today.  An American-style option allows for exercise on or up to the expiration date. £ The buyer of a call option pays the seller for the right to be able to buy the underlying at the strike price.  The option price is referred to as the  premium .  The seller is also known as the  writer . £ Example: the right to buy gold for $1500 per ounce 30 days from now is the 30-day 1500 Call on gold. Slide 4 Call Option: Two Possible Outcomes £ If the underlying asset price is above the strike price at expiration, the option holder will exercise the option, paying the strike price for the asset.  The option ends up  in the money .  The value of the option at expiration in this case is the difference between the underlying price and the strike price.  In the example, if gold was trading for $1570 per ounce in 30 days, the 30-day 1500 Call would be worth $70. £ If the underlying asset price is at or below the strike price at expiration, the option holder will not exercise, and the option will expire worthless.  The option ends up  out of the money .  In the example, if gold was trading for $1480 per ounce in 30 days, the 30-day 1500 Call would be worth nothing. Slide 5 Call Option Payoff Diagram £ We can depict the payoff (to the buyer) of a call option upon expiration  Slide 6 Risk and Return £ Regardless of the outcome, the seller of a call option keeps the premium initially paid. £ The buyer of a call option has unlimited upside with losses limited to the premium paid. £ The seller of a call option has unlimited loss exposure with gain limited to the premium collected. £ Given this asymmetry, the premium must balance the expected payout of the option if it finishes in the money. Slide 7 Factors Affecting Option Premiums £ The factors driving the premium of a call option are   The difference between the strike price and the current price of the underlying. The greater the strike price as compared to the current price, the lesser the premium.  The time until expiration.
